323 S.W.3d 859 (2010)
James Lindell McWHIRT, Appellant,
v.
William BURGESS, et al., Respondents.
No. WD 71120.
Missouri Court of Appeals, Western District.
November 9, 2010.
James L. McWhirt, Appellant pro se, for appellant.
Caroline M. Coulter, Jefferson City, MO, for respondents.
Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
James McWhirt appeals the denial of his petition for a writ of mandamus. He claims on appeal that he was erroneously denied jail time credit. The judgment is affirmed. Rule 84.16(b).